Citation Nr: 0126935	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  97-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of a sesamoid bone at the distal end 
of the left first metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to August 
1967, and from May 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, among other things, continued 
a noncompensable rating for residuals of a fracture of a 
sesamoid bone at the distal end of the left first metatarsal. 

By a February 2000 decision, the Board remanded the rating 
issue on appeal to the RO for further development.  Other 
issues on appeal, namely claims of service connection for a 
post-traumatic stress disorder and service connection for 
hypertension, were denied by the Board.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The new law 
eliminated the concept of a well-grounded claim, redefined 
VA's obligations with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist a claimant in developing a claim that was not well 
grounded.  The new law was made applicable to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet final as of that date.  See 38 U.S.C.A. § 5107 note 
(West Supp. 2001).  It also applies to any denial that became 
final during the period beginning July 14, 1999, if such 
denial was issued 

because the claim was not well grounded, and a timely motion 
for review is made.  Id.  (The veteran's attention is 
directed to these provisions because the February 2000 Board 
denial of service connection was because the claims were 
found to be not well grounded.)


FINDING OF FACT

The veteran's service-connected fracture residuals cause 
tenderness over the first metatarsal head of the left foot 
and mild positional complaints such as occasional discomfort 
or pain.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of a fracture of a sesamoid bone at the distal end 
of the left first metatarsal have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 
5284 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the impairment associated with the 
service-connected residuals of a fracture of a sesamoid bone 
at the distal end of the left first metatarsal is more 
severely disabling than the noncompensable rating 
contemplates.

As noted above, the Veterans Claims Assistance Act of 2000 
has been enacted.  Among other things, this law sets forth 
requirements for notification and assisting a claimant in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified 

as amended at 38 C.F.R. § 3.159).  In that regard, the Board 
finds that, while the new law and implementing regulations 
were enacted during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the appellant in proceeding with this appeal as the appellant 
has been fully informed of the laws and regulations governing 
his claim for an increased rating, including the type of 
evidence necessary to substantiate his claim.  There is no 
indication that there is additional evidence that should be 
obtained before proceeding with appellate review.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 C.F.R. 
§ 4.1 (2001).  Individual disabilities are rated in 
accordance with separate diagnostic codes set forth in a 
regulatory schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In this case, the veteran's service medical records show that 
he fell from a ladder in January 1975 and landed with all of 
his weight on the ball of his left foot.  Point tenderness 
was noted over the post-medial aspect of the ball of the 
foot.  There was pain with forced extension of the left great 
toe.  An x-ray revealed a fracture of the sesamoid bone at 
the distal end of the first left metatarsal.  The next day, 
the veteran was evaluated for a cast, but it was determined 
that none was needed.  He was instructed to continue use of 
crutches and was given light duty for a week.

Records prepared after the veteran's separation from military 
service show that he was examined by VA several times.  A 
December 1985 examination revealed that he had left hallux 
valgus.  X-ray examination of the left foot was considered 
normal.  In January 1998, at a VA examination, the veteran 
complained of occasional discomfort with ambulation.  He 
indicated that he had to pad his shoes.  He also complained 
of left ankle pain.  On examination, he ambulated with a 
heel-toe gait with no antalgic component.  His left foot was 
tender to palpation over the first metatarsal head.  He was 
able to toe raise and heel walk without difficulty.  He had 
40 degrees of dorsiflexion and 50 degrees of plantar flexion 
at the first 

metatarsal.  An x-ray report shows that there appeared to be 
a bipartite lateral sesamoid with a relatively linear 
separation of the distal and proximal portions.  There was no 
soft tissue swelling identified to support a diagnosis of a 
fracture.  Other findings were also made suggestive of foot 
trauma.  It was also noted that he had severe pes planus.  
The pertinent diagnostic impression was that the veteran had 
a sesamoid fracture with mild positional complaints.  

At an October 2000 VA examination, the veteran complained of 
swelling and stiffness in his left foot, with pain when 
walking or climbing stairs, or with cold weather.  There was 
some symptomatic relief with motion.  On physical examination 
of the veteran's left foot, there was no focal tenderness to 
palpation along the feet or metatarsals.  The veteran had pes 
planus deformity as well as a hallux valgus with a painful 
bunion at the metatarsophalangeal joint of his great toe.  
The veteran also was noted to have tenderness to palpation 
along the peroneal tendon sheath.  He had 10 degrees of ankle 
dorsiflexion and 15 degrees of plantar flexion.  The 
examiner's impression was that the veteran had pes planus 
with hallux valgus deformity, painful bunion, and peroneal 
tendinitis.  Reports of October 2000 x-rays show that the 
veteran had pes planus, with mild degenerative changes in the 
mid foot and hind foot.  There was also mild hallux valgus 
deformity and no acute fracture injury was seen.  

The record also includes letters from the RO to the veteran, 
dated in October 2000 and January 2001.  These letters asked 
the veteran to provide additional information as to where he 
was treated for his sesamoid fracture residuals.  To this 
date, no response has been received from the veteran.

The veteran's service-connected disability has been evaluated 
under Diagnostic Code 5284, which provides that a foot injury 
that is "moderate" in degree warrants a 10 percent 
evaluation, while a 20 percent evaluation is warranted for a 
"moderately severe" foot injury.  A 30 percent evaluation, 
the highest under this code provision (in the absence of loss 
of use), is warranted for a "severe" foot injury.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  


In light of the evidence described above, the Board finds 
that the preponderance of the evidence is against the claim 
for a compensable evaluation for residuals of a fractured 
sesamoid bone at the distal end of the left first metatarsal.  
The record shows that the veteran has complained of 
discomfort and pain, and some tenderness was noted on 
examination in 1998 over the area where the bone was 
fractured; however, no focal tenderness was found on the more 
recent examination in October 2000.  The veteran has 
experienced problems with pes planus, hallux valgus, ankle 
disability, a painful bunion, and peroneal tendinitis, but 
none of these problems or their symptoms have been shown to 
be the result of the service-connected sesamoid bone 
fracture.  Indeed, when an examination for the service-
connected disability was undertaken in October 2000, the 
examiner identified no disability as being due to the 
fracture.  Several years earlier, in January 1998, the VA 
examiner felt that the veteran had disability due to the 
fracture, as evident from the diagnostic impressions 
provided, but even then it was felt that the extent of the 
service-connected disability was best characterized as 
including only "mild positional complaints."  

Disability such as that described in 1998, namely tenderness 
to palpation and complaints of mild difficulties, does not 
amount to disability that warrants a characterization of 
"moderate," as that term is used in Diagnostic Code 5284.  
The term "moderate" is not specifically defined by the 
regulation, but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that this term contemplates disability somewhat 
greater than that experienced by the veteran.  To name a few 
examples, a 10 percent rating (which is the rating assignable 
under Diagnostic Code 5284 for "moderate" foot injury) may 
also be assigned in cases where there is hallux valgus that 
has been surgically corrected with resection of a metatarsal 
head, or hallux valgus of such a degree that it is equivalent 
to amputation of a great toe, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2001); or where all toes of a foot are 
hammer toes, see 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2001); or where the great toe has been amputated without 
metatarsal involvement, see 38 C.F.R. § 4.71a, Diagnostic 
Code 5171 (2001).  The 

veteran's disability, which has been shown to cause only 
tenderness to palpation when examined in 1998 and mild 
positional complaints, does not rise to such levels.  In 
other words, it is not the sort of disability contemplated by 
the rating criteria for a 10 percent rating, in this case 
under Diagnostic Code 5284.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increase.  (When the rating criteria do not 
provide for a zero percent rating, a zero percent rating will 
be assigned when the requirements for a compensable rating 
are not met.  38 C.F.R. § 4.31 (2001).)

Although the veteran's representative has argued that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2001) relating to 
functional losses caused by such problems as pain with use 
and flare-ups should be applied, see DeLuca v. Brown, 8 Vet. 
App. 205 (1995), the Board finds that these provisions are 
not applicable in this case.  It is well settled that only 
disabilities ratable on the basis of limitation of a joint or 
joints, such as arthritis, qualify for the §§ 4.40, 4.45 
analysis.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); VAOPGCPREC 9-
98 (1998), published at 63 Fed. Reg. 56703-4 (Oct. 22, 1998).  
However, the diagnostic codes pertaining to disorders of the 
feet (Diagnostic Codes 5276 through 5284) contain no criteria 
for assigning ratings premised solely upon limitation of 
motion.  Diagnostic Code 5284 may require analysis of 
limitation of motion, but the applicability of §§ 4.40, 4.45 
depends upon the manifestations compensated by this 
Diagnostic Code section.  VAOPGCPREC 9-98.  

In the veteran's case, there has been no indication that his 
sesamoid fracture and associated residuals are manifested by 
limitation of motion.  As noted above, only mild positional 
complaints have been directly attributed to the sesamoid 
fracture, and by implication the tenderness over the first 
metatarsal noted in 1998 may be attributed to the service-
connected disability.  Range of motion studies were conducted 
of the first metatarsal and of the ankle, and the veteran has 
several other problems with things like pes planus, hallux 
valgus, bunions, and tendinitis, but there has been no 
indication that limitation of motion of any joint is a 
manifestation 

of the ratable service-connected disability.  Consequently, 
the Board finds that a DeLuca-type analysis is not warranted.  


ORDER

A compensable evaluation for residuals of a fracture of a 
sesamoid bone at the distal end of the left first metatarsal 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

